Citation Nr: 0638063	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-44 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for traumatic arthritis, right shoulder.

2.  Entitlement to service connection for numbness in 
fingertips, right hand. 

3.  Entitlement to service connection for vision condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for traumatic 
arthritis, right shoulder, and assigned a noncompensable 
disability rating.  The February 2003 rating decision also 
denied service connection for numbness in fingertips, right 
hand, and a vision condition.  

The issues of a compensable initial disability rating for 
traumatic arthritis of the right shoulder and numbness in the 
fingertips of the right hand are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran's loss of vision 
is due to presbyopia, which is a refractive error not 
recognized as a disability for VA compensation purposes.


CONCLUSION OF LAW

A chronic disability manifested by vision loss was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran contends that he has trouble reading and blurred 
vision due to a motor vehicle accident that occurred during 
service.  November 2001 VA treatment records reveal a loss of 
near vision, correctable to 20/20 bilaterally, due to 
presbyopia.  Presbyopia is a refractive error of the eye for 
which service connection cannot be granted.  38 C.F.R. 
§ 3.303(c).  The preponderance of the evidence is, therefore, 
against the claim of entitlement to service connection for a 
vision condition.

Duties to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him prior 
to adjudication of the information and evidence needed to 
establish entitlement to service connection in correspondence 
dated November 2002 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  In 
a March 2006 letter, the RO provided the requisite 
notification regarding disability ratings and effective 
dates.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records and his VA treatment records.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to this appeal.  Under the duty to assist, VA is 
required to provide an examination and/or obtain a medical 
opinion unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The RO has 
not provided the veteran a medical examination, or obtained a 
medical opinion regarding the claimed nexus between 
presbyopia and military service.  VA is not required, 
however, to provide a medical examination or obtain a medical 
opinion if the benefit sought is for a disability for which 
service connection cannot be granted.   For this reason the 
Board finds that a medical examination or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).


ORDER

Entitlement to service connection for a vision condition is 
denied.


REMAND

1.	Traumatic arthritis of right shoulder

The veteran disagrees with the noncompensable initial 
disability rating assigned for traumatic arthritis of the 
right shoulder.  He contends that his disability is worse 
than the initial disability rating reflects.  VA medical 
records reflect ongoing complaints of right shoulder pain 
aggravated by movement.  The veteran testified before the 
undersigned Veteran's Law Judge in September 2006 and 
attested to increased limitation of motion.  His last VA 
joints examination took place in February 2003.  The medical 
evidence of record is inadequate for purposes of assessing 
the severity of the veteran's service-connected right 
shoulder disability.  Another examination is necessary to 
determine whether the veteran meets the criteria for an 
increased disability rating.  




2.	Right hand numbness

The veteran seeks service connection for numbness in the 
right hand, which he contends is related to the service 
connected traumatic arthritis of the right shoulder.  VA 
medical records reflect ongoing complaints of right hand 
numbness and cramping, especially in the second and third 
fingers.  The veteran's treating physician noted a vaguely 
suggestive elbow flexion test in June 2002.  An opinion 
regarding whether the veteran's right hand numbness is 
related to his service-connected right shoulder arthritis has 
not been obtained.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issues of 
a compensable initial rating for traumatic arthritis, right 
hand and right hand numbness are REMANDED for the following 
action:

1. The RO is requested to provide the 
veteran a VA examination to assess the 
current severity of his service connected 
traumatic arthritis of the right 
shoulder.  The examiner is requested to 
review the claims folder.  The examiner 
should perform any tests or studies 
necessary for an accurate assessment.  
Negative findings should be reported. 

2.  The RO is requested to provide the 
veteran a VA medical examination to 
determine whether it is as least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
right hand numbness is related to his 
service connected traumatic arthritis of 
the right shoulder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
obtain any tests or studies deemed 
necessary for an accurate assessment.  
3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefits sought remain denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


